DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao et al. (Hereinafter “Kao”) US Patent Application Publication No. 2018/0150956.  


a sensing circuit [recognition system 100 of fig. 1; 0017], configured to sense the touch sensor and generate a plurality of sensing values [detecting input image to obtain a region of interest (ROI), S202 of fig. 2; 0026]; 
a processor [120 of fig. 1], electrically connected to the sensing circuit and configured to generate a sensing image according to the plurality of sensing values [input of the block detection CNN model is the input image 10, which is arranged for detecting the input image 10 to directly locate the region-of-interest (ROI) in the input image 10 of fig. 1; 0022]; and 
a convolutional neural network [fig. 6] , configured to process the sensing image to generate feature information [perform character string detection and recognition on the input image 10  of fig. 1; 0019-0022; S202, S204 of fig. 2] and generate identification information according to the feature information [character recognition, 0019-0022];
wherein the processor determines a status of the touch sensor according to the identification information [recognition results performed by the image processor 120 based on input image on the touch-sensitive surface of fig. 1; 0023-0025].

Referring to claims 7, 13, 21, 29 and 31, all limitations of these claims have been addressed in the analysis of claim 1 above, and these claims are rejected on that basis. 

Referring to claim 2, Kao teaches the invention substantially as claimed, wherein the convolutional neural network is implemented by a firmware of the processor [system 100 

Referring to claim 3, Kao teaches the invention substantially as claimed, wherein the convolutional neural network is implemented by a hardware circuit [hardware circuits or elements to perform the corresponding function of fig. 1, 0024]. 

Referring to claim 4, Kao teaches the invention substantially as claimed, further comprising a memory coupled to the processor and configured to store a parameter for an operation of the convolutional neural network [character strings stored in the character databases 132 of storage 130 of fig. 1; 0019]. 

Referring to claim 5, Kao teaches the invention substantially as claimed, further comprising a memory coupled to the convolutional neural network and configured to store a parameter for an operation of the convolutional neural network [character strings stored in the character databases 132 of storage 130 of fig. 1; 0019-0020]. 

Referring to claim 6, Kao teaches the invention substantially as claimed, wherein the processor further performs a pre-processing process to the sensing image, the pre-processing process comprises processing noise or compensating abnormal values [determine whether the recognition result is correct or valid, and processor 120 corrects the recognized character string using the second CNN model to generate a new recognized character string, 0019, 0022; 0030] and the processor provides the sensing image which has been processed with the pre-processing 

Referring to claim 14, Kao teaches the invention substantially as claimed, wherein the host is a central processing unit, an embedded controller, or a keyboard controller [CPU, 0018]. 

Referring to claim 15, Kao teaches the invention substantially as claimed, wherein the convolutional neural network is implemented by a firmware of the host [system 100 may control the operation of each CNN model in the machine learning engine 122 through the image processor 120 of fig. 1; 0024].

Referring to claim 16, Kao teaches the invention substantially as claimed, wherein the convolutional neural network is implemented by a hardware circuit [hardware circuits or elements to perform the corresponding function of fig. 1, 0024]. 

Referring to claim 17, Kao teaches the invention substantially as claimed, wherein the convolutional neural network is integrated into the host [CNN 122 integrated into system 100 of fig. 1]

Referring to claim 18, Kao teaches the invention substantially as claimed, further comprising a memory coupled to the host and configured to store a parameter for an operation of 

Referring to claim 19, Kao teaches the invention substantially as claimed,  further comprising a memory coupled to the convolutional neural network and configured to store a parameter for an operation of the convolutional neural network [character strings stored in the character databases 132 of storage 130 of fig. 1; 0019-0020]. 

Referring to claim 20, Kao teaches the invention substantially as claimed, wherein the processor further performs a pre-processing process to the sensing image, the pre-processing process comprises processing noise or compensating abnormal values, and the processor provides the sensing image which has been processed with the pre-processing process to the convolutional neural network for generating the identification information [determine whether the recognition result is correct or valid, and processor 120 corrects the recognized character string using the second CNN model to generate a new recognized character string, 0019, 0022; 0030; S208-S211 of fig. 2].

Referring to claim 28, Kao teaches the invention substantially as claimed, wherein the processor further performs a pre-processing process to the sensing image before the sensing image is processed with the object segmentation process, and the pre-processing process comprises processing noise or compensating abnormal values [determine whether the recognition result is correct or valid, and processor 120 corrects the recognized character string using the second CNN model to generate a new recognized character string, 0019, 0022; 0030]. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.